DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 05/10/2022 without traverse of Group I, claims 1-12 & 14-15 for further examination. Claims 16-19 & 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
4.	Claims 1-12 & 14-15  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, line 15 recites “the mounting groove”, however lines 2-3 previously recite “a plurality of mounting grooves”, wherein it is unclear which of the plurality of mounting grooves is being referenced. For examination purposes, examiner is interpreting “the mounting groove” as “at least one of the plurality of mounting grooves”. To correct this problem, amend claim 1 to recite “at least one of the plurality of mounting grooves”.
As regards to claim 1, line 16 recites “the clamping portion”, however line 5 previously recites “a plurality of clamping portions” and line 12 recites “at least one of the plurality of clamping portions”, wherein it is unclear which recitation of clamping portions is being referenced. For examination purposes, examiner is interpreting “the clamping portion” as “the at least one of the plurality of clamping portions” as is recited in line 19. To correct this problem, amend line 16 to recite “the at least one of the plurality of clamping portions”.
As regards to claim 2, line 2 recites “basically” which is a relative term and renders the claim indefinite. The term “basically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “basically” as any degree. To correct this problem, amend claim 2 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 3, line 2 recites “at least one of the plurality of clamping portions”, however claim 1, line 12 recites “at least one of the plurality of clamping portions”, wherein it is unclear whether at least one of the plurality of clamping portions is referencing claim 1, line 12 or another at least one of the plurality of clamping portions. For examination purposes, examiner is interpreting “at least one of the plurality of clamping portions” as “the at least one of the plurality of clamping portions” as is recited in claim 1, line 12. To correct this problem, amend line 2 to recite “the at least one of the plurality of clamping portions”.
As regards to claim 3, line 6 recites “the clamping portion”, however line 2 recites “at least one of the plurality of clamping portions”, wherein it is unclear whether the clamping portion is referencing line 2 or another clamping portion. For examination purposes, examiner is interpreting “the clamping portion” as “the at least one of the plurality of clamping portions” as is recited in line 2. To correct this problem, amend line 6 to recite “the at least one of the plurality of clamping portions”.
As regards to	 claim 4, line 2 recites the limitation “the same”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the same” as “a same”. To correct this problem, amend line 2 to recite “a same”.
As regards to	 claim 4, line 2 recites the limitation “the arc-shaped portions”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the arc-shaped portions” as “arc-shaped portions”. To correct this problem, amend line 2 to recite “arc-shaped portions”.
As regards to	 claim 4, line 3 recites the limitation “the same”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the same” as “a same”. To correct this problem, amend line 3 to recite “a same”.
As regards to claim 4, line 5 recites “the clamping portion”, however line 2 recites “at least one of the plurality of clamping portions”, wherein it is unclear whether the clamping portion is referencing line 2 or another clamping portion. For examination purposes, examiner is interpreting “the clamping portion” as “the at least one of the plurality of clamping portions”. To correct this problem, amend line 5 to recite “the at least one of the plurality of clamping portions”.
As regards to claim 5, line 6 recites “the mounting groove”, however claim 1, lines 2-3 previously recite “a plurality of mounting grooves”, wherein it is unclear which of the plurality of mounting grooves is being referenced. For examination purposes, examiner is interpreting “the mounting groove” as “the at least one of the plurality of mounting grooves” (consistent with above interpretation of claim 1). To correct this problem, amend claim 5 to recite “the at least one of the plurality of mounting grooves”.
As regards to claim 5, lines 5-6 recites “the clamping portion”, however claim 1, line 2 recites “at least one of the plurality of clamping portions”, wherein it is unclear whether the clamping portion is referencing claim 1, line 2 or another clamping portion. For examination purposes, examiner is interpreting “the clamping portion” as “the at least one of the plurality of clamping portions”. To correct this problem, amend lines 5-6 to recite “the at least one of the plurality of clamping portions”.
As regards to	 claim 7, lines 3-4 recite the limitation “the whole first portion”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the whole first portion” as “the first portion”. To correct this problem, amend lines 3-4 to recite “the first portion”.
As regards to	 claim 9, line 9 recites the limitation “the adjacent mounting groove”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the adjacent mounting groove” as “an adjacent mounting groove”. To correct this problem, amend line 9 to recite “an adjacent mounting groove”.
As regards to	 claim 12, line 8 recites the limitation “the first side…the second side”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first side…the second side” as “the first side edge…the second side edge” recited in lines 7-8. To correct this problem, amend line 8 to recite “the first side edge…the second side edge”.
Claims 2-12 & 14-15 are rejected at least based on their dependency from claim 1.

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-12 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 108823527 A) hereinafter Zhang in view of Li et al. (CN 207278637 U) hereinafter Li.
As regards to claim 1, Zhang discloses a mask device (fig 1-5; clm 1-10), comprising: 
a frame 110 comprising an inner edge (edge facing opening 112), an outer edge (edge opposite edge facing opening 112), and a plurality of mounting grooves accommodating clamping portions 123 ([0037]-[0040]; fig 1-5; clm 1-2); 
a first mask plate 120 comprising a substrate 121, at least one first mask opening 122 arranged on the substrate 121, and a plurality of clamping portions 123 protruding and extending outward from at least part of a periphery of the substrate 121([0037]-[0040]; fig 1-5; clm 1-2), 
wherein the plurality of clamping portions 123 are configured to be mounted in the plurality of mounting grooves accommodating clamping portions 123 in one to one correspondence (see fig 1-5), so that the substrate 121 is configured to be mounted on the inner edge (edge facing opening 112) of the frame 110 ([0037]-[0057]; fig 1-5; clm 1-2); 
a direction along which the clamping portion extends from the substrate 121 to a direction away from the substrate 121 is a first direction ([0037]-[0057]; fig 1-5; clm 1-2), 
a direction perpendicular to the first direction is a second direction ([0037]-[0040]; fig 1-5; clm 1-2); 
at least one of the plurality of clamping portions 123 comprises a first portion (portion connecting substrate 121 to clamping portion 123) connected to the substrate 121 ([0037]-[0040]; fig 1-5; clm 1-2), however Zhang does not disclose a size of at least part of the first portion in the second direction gradually decreases in the first direction; and at least part of the first portion is extendable into the mounting groove corresponding to the clamping portion, so that a gap between the substrate 121 and an orthographic projection of the inner edge (edge facing opening 112) of the frame 110 on a plane where a face of the substrate 121 parallel to the first direction is located is less than a size of the first portion of the at least one of the plurality of clamping portions 123 in the first direction.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5), comprising a frame 2 comprising an inner edge (edge facing 1), an outer edge (edge opposite 1), and a plurality of mounting grooves 21, a first mask plate 1 comprising a substrate (body of 1) and a plurality of clamping portions 11 protruding and extending outward from at least part of a periphery of the substrate (body of 1), wherein the plurality of clamping portions 11 are configured to be mounted in the plurality of mounting grooves 21 in one to one correspondence (see fig 1-2), so that the substrate (body of 1) is configured to be mounted on the inner edge (edge facing 1) of the frame 2, a direction along which the clamping portion 11 extends from the substrate (body of 1) to a direction away from the substrate (body of 1) is a first direction, a direction perpendicular to the first direction is a second direction, at least one of the plurality of clamping portions 11 comprises a first portion R3 connected to the substrate (body of 1) and a size of at least part of the first portion R3 in the second direction gradually decreases in the first direction and at least part of the first portion R3 is extendable into the mounting groove 21 corresponding to the clamping portion 11, so that a gap between the substrate (body of 1) and an orthographic projection of the inner edge (edge facing 1) of the frame 2 on a plane where a face of the substrate (body of 1) parallel to the first direction is located is less than a size of the first portion R3 of the at least one of the plurality of clamping portions 11 in the first direction ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a size of at least part of the first portion R3 in the second direction gradually decreases in the first direction and at least part of the first portion R3 is extendable into the mounting groove 21 corresponding to the clamping portion 11, so that a gap between the substrate (body of 1) and an orthographic projection of the inner edge (edge facing 1) of the frame 2 on a plane where a face of the substrate (body of 1) parallel to the first direction is located is less than a size of the first portion R3 of the at least one of the plurality of clamping portions 11 in the first direction in the mask device of Zhang, because Li teaches the use of a size of at least part of the first portion R3 in the second direction gradually decreases in the first direction and at least part of the first portion R3 is extendable into the mounting groove 21 corresponding to the clamping portion 11, so that a gap between the substrate (body of 1) and an orthographic projection of the inner edge (edge facing 1) of the frame 2 on a plane where a face of the substrate (body of 1) parallel to the first direction is located is less than a size of the first portion R3 of the at least one of the plurality of clamping portions 11 in the first direction so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and
limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 2, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein the first mask plate 120 is basically abutted with a projection (see fig 1-5) of the inner edge (edge facing opening 112) on a plane where the first mask plate 120 is located ([0037]-[0057]; fig 1-5; clm 1-2).
As regards to claim 3, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein at least one of the plurality of clamping portions 123 further comprises a second portion (middle portion of clamping portion 123), and the second portion (middle portion of clamping portion 123) is at a side of the first portion (portion connecting substrate 121 to clamping portion 123) away from the substrate 121 and protrudes and extends in a direction away from the substrate 121, the first portion (portion connecting substrate 121 to clamping portion 123) comprises a side edge (edge in the first direction connected to second portion (middle portion of clamping portion 123)), the side edge (edge in the first direction connected to second portion (middle portion of clamping portion 123)) of the first portion (portion connecting substrate 121 to clamping portion 123) faces a clamping portion 123 adjacent to the least one of the plurality of clamping portions 123, and the side edge (edge in the first direction connected to second portion (middle portion of clamping portion 123)) of the first portion (portion connecting substrate 121 to clamping portion 123), the periphery of the substrate 121 comprises a side surface (surface comprising clamping portions 123), the side surface (surface comprising clamping portions 123) of the substrate 121 is provided with the plurality of clamping portions 123 and faces the inner edge (edge facing opening 112) of the frame 110 ([0037]-[0040]; fig 1-5; clm 1-2), however Zhang does not disclose has an arc-shaped portion which is smoothly connected to the substrate 121 and recessed toward the clamping portion; an orthographic projection of the arc-shaped portion on a plane where the side surface of the substrate 121 is located is within an orthographic projection of the entirety of the at least one clamping portion on the plane where the side surface of the substrate 121 is located.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5),  wherein at least one of the plurality of clamping portions 11 further comprises a second portion R2, and the second portion R2 is at a side of the first portion R3away from the substrate (body of 1) and protrudes and extends in a direction away from the substrate (body of 1), the first portion R3 comprises a side edge (edge in the first direction connected to second portion R2), the side edge (edge in the first direction connected to second portion R2) of the first portion R3 faces a clamping portion 11 adjacent to the least one of the plurality of clamping portions 11, and the side edge (edge in the first direction connected to second portion R2) of the first portion R3 has an arc-shaped portion which is smoothly connected to the substrate (body of 1) and recessed toward the clamping portion 11; and the periphery of the substrate (body of 1) comprises a side surface (surface comprising clamping portions 11), the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is provided with the plurality of clamping portions 11 and faces the inner edge (edge facing 1) of the frame 2; an orthographic projection (see fig 1-2) of the arc-shaped portion (see fig 1-2) on a plane (see fig 1-2) where the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is located is within an orthographic projection (see fig 1-2) of the entirety of the at least one clamping portion 11 on the plane where the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is located ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the side edge (edge in the first direction connected to second portion R2) of the first portion R3 has an arc-shaped portion which is smoothly connected to the substrate (body of 1) and recessed toward the clamping portion 11 and an orthographic projection (see fig 1-2) of the arc-shaped portion (see fig 1-2) on a plane (see fig 1-2) where the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is located is within an orthographic projection (see fig 1-2) of the entirety of the at least one clamping portion 11 on the plane where the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is located in the mask device of Zhang, because Li teaches the use of the side edge (edge in the first direction connected to second portion R2) of the first portion R3 has an arc-shaped portion which is smoothly connected to the substrate (body of 1) and recessed toward the clamping portion 11 and an orthographic projection (see fig 1-2) of the arc-shaped portion (see fig 1-2) on a plane (see fig 1-2) where the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is located is within an orthographic projection (see fig 1-2) of the entirety of the at least one clamping portion 11 on the plane where the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is located so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and
limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 4, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein all of the plurality of clamping portions 123 have a same shape and size (see fig 1-5) ([0037]-[0040]; fig 1-5; clm 1-2), however Zhang does not disclose all arc-shaped portions have the same shape and size; and a ratio of a size of the arc-shaped portion in the first direction to a maximum size of the clamping portion in the first direction is in a range from 0.15 to 0.2
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5), wherein all arc-shaped portions (see fig 1-2) have a same shape and size (see fig 1-2); and a ratio of a size of the arc-shaped portion (see fig 1-2)  in the first longitudinal direction to a maximum size of the clamping portion 11 in the first longitudinal direction is in a range  ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein all arc-shaped portions (see fig 1-2) have a same shape and size (see fig 1-2); and a ratio of a size of the arc-shaped portion (see fig 1-2)  in the first longitudinal direction to a maximum size of the clamping portion 11 in the first longitudinal direction is in a range  in the mask device of Zhang, because Li teaches the use of wherein all arc-shaped portions (see fig 1-2) have a same shape and size (see fig 1-2); and a ratio of a size of the arc-shaped portion (see fig 1-2)  in the first longitudinal direction to a maximum size of the clamping portion 11 in the first longitudinal direction is in a range   so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]), however the combination of Zhang and Li do not disclose from 0.15 to 0.2. Although modified Zhang does not explicitly disclose the claimed ratio range of dimensions, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Zhang to have the ratio range of dimensions recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the ratio range of dimensions (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions making up the ratio range. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 5, Zhang discloses a mask device (fig 1-5; clm 1-10), on a plane where the substrate 121 is located (see fig 1-5) ([0037]-[0040]; fig 1-5; clm 1-2), however Zhang does not disclose wherein, on a plane where the substrate 121 is located, a connection point between the arc-shaped portion and the side surface of the substrate 121 is within an orthographic projection of an edge of the second portion (middle portion of clamping portion 123) away from the substrate 121 on the side surface of the substrate 121; and the connection point between the arc-shaped portion and the side surface of the substrate 121 is within an orthographic projection of the at least one of the plurality of mounting groove corresponding to the at least one of the plurality of clamping portion on the side surface of the substrate 121.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5), wherein on a plane where the substrate (body of 1) is located, a connection point between the arc-shaped portion (see fig 1-2) and the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is within an orthographic projection of an edge (see fig 1-2) of the second portion R2 away from the substrate (body of 1) on the side surface side surface (surface comprising clamping portions 11) of the substrate (body of 1) and the connection point between the arc-shaped portion (see fig 1-2) and the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is within an orthographic projection of the at least one of the plurality of mounting grooves 21 corresponding to the at least one of the plurality of clamping portions 11 on the side surface (surface comprising clamping portions 11) of the substrate (body of 1) ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein, on a plane where the substrate (body of 1) is located, a connection point between the arc-shaped portion (see fig 1-2) and the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is within an orthographic projection of an edge (see fig 1-2) of the second portion R2 away from the substrate (body of 1) on the side surface side surface (surface comprising clamping portions 11) of the substrate (body of 1) and the connection point between the arc-shaped portion (see fig 1-2) and the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is within an orthographic projection of the at least one of the plurality of mounting grooves 21 corresponding to the at least one of the plurality of clamping portions 11 on the side surface (surface comprising clamping portions 11) of the substrate (body of 1) in the mask device of Zhang, because Li teaches the use of  wherein, on a plane where the substrate (body of 1) is located, a connection point between the arc-shaped portion (see fig 1-2) and the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is within an orthographic projection of an edge (see fig 1-2) of the second portion R2 away from the substrate (body of 1) on the side surface side surface (surface comprising clamping portions 11) of the substrate (body of 1) and the connection point between the arc-shaped portion (see fig 1-2) and the side surface (surface comprising clamping portions 11) of the substrate (body of 1) is within an orthographic projection of the at least one of the plurality of mounting grooves 21 corresponding to the at least one of the plurality of clamping portions 11 on the side surface (surface comprising clamping portions 11) of the substrate (body of 1) so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 6, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein the side surface of the substrate 121 comprises a flat face (see fig 1-5) between two adjacent clamping portions 123 of the plurality of clamping portions 123, an orthographic projection of the flat face (see fig 1-5) on a plane where the inner edge (edge facing opening 112) is located overlaps with the inner edge (edge facing opening 112) of the frame 110, ([0037]-[0040]; fig 1-5; clm 1-2), however Zhang does not disclose the arc-shaped portion does not contact the inner edge (edge facing opening 112) of the frame 110.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5),  wherein the side surface (surface comprising clamping portions 11) of the substrate (body of 1) comprises a flat face (see fig 1-2) between two adjacent clamping portions 11 of the plurality of clamping portions 11, an orthographic projection of the flat face (see fig 1-2) on a plane where the inner edge (edge facing 1) is located overlaps with the inner edge (edge facing 1) of the frame 110 and the arc-shaped portion (see fig 1-2) does not contact the inner edge (edge facing 1) of the frame 110 ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include the arc-shaped portion (see fig 1-2) does not contact the inner edge (edge facing 1) of the frame 110  in the mask device of Zhang, because Li teaches the use of the arc-shaped portion (see fig 1-2) does not contact the inner edge (edge facing 1) of the frame 110 so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 7, Zhang discloses a mask device (fig 1-5; clm 1-10), however Zhang does not disclose wherein, in the first direction, a width of the second portion (middle portion of clamping portion 123) of the at least one clamping portion 123 in the second direction gradually increases a width of the whole first portion (portion connecting substrate 121 to clamping portion 123) of the at least one clamping portion in the second direction gradually decreases, or a width of the first portion (portion connecting substrate 121 to clamping portion 123) of the at least one clamping portion in the second direction gradually decreases first and then gradually increases.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5),  wherein, in the first direction, a width of the second portion R2 of the at least one clamping portion 11 in the second direction gradually increases (see fig 1-2) and a width of the first portion R3 of the at least one clamping portion in the second direction gradually decreases (see fig 1-2) ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein, in the first direction, a width of the second portion R2 of the at least one clamping portion 11 in the second direction gradually increases (see fig 1-2) and a width of the first portion R3 of the at least one clamping portion in the second direction gradually decreases (see fig 1-2) in the mask device of Zhang, because Li teaches the use of wherein, in the first direction, a width of the second portion R2 of the at least one clamping portion 11 in the second direction gradually increases (see fig 1-2) and a width of the first portion R3 of the at least one clamping portion in the second direction gradually decreases (see fig 1-2) so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 8, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein a plan shape of the second portion (middle portion of clamping portion 123) of the at least one clamping portion on a plane where the substrate 121 is located is a rectangle ([0037]-[0040]; fig 1-5; clm 1-2), however the combination of Zhang and Li does not disclose an inverted trapezoid. Although modified Zhang does not explicitly disclose the claimed shape & configuration, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of modified Zhang to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way as the shape & configuration is considered engineering aspects of a device, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the shape & configuration. Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As regards to claim 9, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein at least one mounting groove accommodating a clamping portion 123 of the plurality of mounting grooves accommodating clamping portions 123 comprises: a main body portion (first half of portion 123 facing opening 112); at least one expansion portion (second half of portion 123 not facing opening 112) communicated with the main body portion (first half of portion 123 facing opening 112), wherein the main body portion (first half of portion 123 facing opening 112) comprises a first part (at opening 112) near the inner edge (edge facing opening 112) and a second part (opposite first part) away from the inner edge (edge facing opening 112), the first part (at opening 112)  of the main body portion (first half of portion 123 facing opening 112) communicates with the second part (opposite first part) of the main body portion (first half of portion 123 facing opening 112), and the expansion portion (second half of portion 123 not facing opening 112) is located along a vertical side surface of the first part (at opening 112) of the main body portion (first half of portion 123 facing opening 112) facing an adjacent mounting groove accommodating clamping portion 123 and extends in a direction away from the main body portion (first half of portion 123 facing opening 112); and the expansion portion (second half of portion 123 not facing opening 112) comprises an outer contour connected to the inner edge (edge facing opening 112) ([0037]-[0057]; fig 1-5; clm 1-2).
As regards to claim 10, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein the clamping portion 123 is configured to be accommodated in the expansion portion (second half of portion 123 not facing opening 112) ([0037]-[0057]; fig 1-5; clm 1-2), however Zhang does not disclose wherein the arc-shaped portion is configured to be wholly located in the mounting groove corresponding to the clamping portion, and at least part of the arc-shaped portion is configured to be accommodated in the expansion portion.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5), wherein the arc-shaped portion (see fig 1-2) is configured to be wholly located in the mounting groove 21 corresponding to the clamping portion 11, and at least part of the arc-shaped portion (see fig 1-2) is configured to be accommodated in the expansion portion R1 ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the arc-shaped portion (see fig 1-2) is configured to be wholly located in the mounting groove 21 corresponding to the clamping portion 11, and at least part of the arc-shaped portion (see fig 1-2) is configured to be accommodated in the expansion portion R1 in the mask device of Zhang, because Li teaches the use of wherein the arc-shaped portion (see fig 1-2) is configured to be wholly located in the mounting groove 21 corresponding to the clamping portion 11, and at least part of the arc-shaped portion (see fig 1-2) is configured to be accommodated in the expansion portion R1 so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 11, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein a side surface of the substrate 121 comprises a flat face between two adjacent clamping portions 123, an orthographic projection of the flat face on a plane where the inner edge (edge facing opening 112) is located overlaps with the inner edge (edge facing opening 112), and the inner edge (edge facing opening 112) of the frame 110 ([0037]-[0057]; fig 1-5; clm 1-2), however Zhang does not disclose the arc-shaped portion does not contact the inner edge (edge facing opening 112) of the frame 110.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5), wherein the arc-shaped portion (see fig 1-2) does not contact the inner edge (edge facing 1) of the frame 2 ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the arc-shaped portion (see fig 1-2) does not contact the inner edge (edge facing 1) of the frame 2 in the mask device of Zhang, because Li teaches the use of wherein the arc-shaped portion (see fig 1-2) does not contact the inner edge (edge facing 1) of the frame 2 so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 12, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein, in the second direction and in a direction from the main body portion (first half of portion 123 facing opening 112) to away from the main body portion (first half of portion 123 facing opening 112), a size of the expansion portion (second half of portion 123 not facing opening 112) in the first direction remains constant; and wherein a cross-section of the second portion (middle portion of clamping portion 123) of each of the plurality of clamping portions 123 parallel to the first direction has a shape of rectangle ([0037]-[0057]; fig 1-5; clm 1-2), however Zhang does not disclose a size of the expansion portion (second half of portion 123 not facing opening 112) in the first direction gradually decreases.
Li discloses a masking joint structure ([0009]-[0018]; fig 1-2; clm 1-5), wherein a size of the expansion portion R1 in the first direction gradually decreases (see fig 1-2) ([0009]-[0018]; [0023]-[0029]; fig 1-2; clm 1-5). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein a size of the expansion portion R1 in the first direction gradually decreases in the mask device of Zhang, because Li teaches the use of wherein a size of the expansion portion R1 in the first direction gradually decreases so that when joining, the structure 11 is aligned with the groove structure 21, and the structure 11 is pushed into the groove structure 21, so that the first slat and the second slat are joined to each other and when the first slat and the second slat are pulled in opposite directions, the structure 11 and the groove structure 21 themselves have the function of bearing and limiting displacement, which effectively prevents the degumming caused by the problem of joint strength failure ([0005]; [0018]; [0024]).
As regards to claim 14, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein a maximum width of each of the mounting grooves accommodating clamping portions 123 in the second direction is greater than a maximum width of each of the clamping portions 123, and a difference between a maximum width of each of the mounting grooves accommodating clamping portions 123 and a maximum width of each of the clamping portions 123 can be in a range ([0037]-[0057]; fig 1-5; clm 1-2), however the combination of Zhang and Li does not disclose from 0.5 mm to 1 mm. Although modified Zhang does not explicitly disclose the claimed spacing measurements and range, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Zhang to have the spacing measurements and range recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way as the spacing measurements and range  (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the spacing measurements and range. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 15, Zhang discloses a mask device (fig 1-5; clm 1-10), wherein a depth of each of the plurality of mounting grooves accommodating clamping portions 123 in a direction perpendicular to a plane where the first mask plate 120 is located is greater than or equal to a thickness of each of the clamping portions 123 in a direction perpendicular to the plane where the first mask plate 120 is located ([0037]-[0057]; fig 1-5; clm 1-2).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717